UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6249


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDRE FERNE SAINT-JEAN, a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:06-cr-00038-GEC-7)


Submitted:   April 17, 2013                 Decided:   April 26, 2013


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Ferne Saint-Jean, Appellant Pro SE. Joseph W.H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia; Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andre    Ferne     Saint-Jean          appeals    the   district      court’s

order      denying,    for    want       of        jurisdiction,     his     motion      for

reconsideration of an order denying his 18 U.S.C. § 3582(c)(2)

(2006)     motion.       We     have     reviewed       the    record      and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the    district     court.          United       States    v.   Saint-Jean,         No.

5:06-cr-00038-GEC-7 (W.D. Va. Feb. 8, 2013).                         We dispense with

oral    argument      because      the    facts       and   legal    contentions         are

adequately     presented      in    the       materials     before    this       court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2